Opinion op the Court by
Judge Peters:
This court has heretofore ruled that under the act of Congress of the 25th of February, 1862, where an obligor binds himself for a valuable consideration to pay a certain sum in gold or silver, the contract will be specifically enforced, and the constitutionality of the act of Congress creating legal tender notes is not involved in that class of cases. 2 Duvall.
The obligation which is the foundation of this action was executed since the passage of the act supra, and the promise is to pay go Id or silver for a valuable consideration, and the court below properly rendered judgment for a specific execution of the contract, wherefore, the judgment is affirmed.